EXHIBIT 10.1 CONSULTANT SERVICE AGREEMENT THIS CONSULTANT SERVICE AGREEMENT (the “Agreement”) is deemed made, entered into and effective this 18thday of November, 2010 (the “Effective Date”). Between:KURRANT MOBILE CATERING, INC., Inc., a Colorado Corporation, with its principle business address at 194 Hermosa Circle, Durango, Colorado, 81301; (the “Company"). And:Bob Oré Abitbol, a businessman having its principal place of business (the "Consultant"). WHEREAS: A.The Company is a reporting company incorporated under the laws of the State of Colorado, U.S.A., and has its common shares listed for trading on the NASDAQ Over-The-Counter Bulletin Board; B.The Company is involved in the principal business of editing and book publishing (collectively, the “Business”); C.The Consultant is a professional within the field of business development and network marketing and desires to provide professional consulting services to the Company; D.The Company desires to retain the services of the Consultant and the Consultant desires to accept such mandate, in order to provide such related services to the Company (collectively, the “General Services”); E.It is the intention of the Company and the Consultant (at times referred to herein as “Parties”) hereby to memoralize all such agreements and understandings between them relating to the terms and conditions of the General Services and, correspondingly, it is their further intention that the terms and conditions of this agreement (the “Agreement”) will replace, in their entirety, all such prior discussions, negotiations, understandings and agreements with respect to the General Services; F.The Parties hereto have agreed to enter into this Agreement which replaces, in its entirety, all such prior discussions, negotiations, understandings and agreements, and, furthermore, which necessarily clarifies their respective duties and obligations with respect to the General Services to be provided hereunder, all in accordance with the terms and conditions of this Agreement; G.The Parties do not wish this Agreement to be an employment agreement and intend to maintain an independent contractor relationship whereby the Consultant will continue to provide the General Services hereunder.The Consultant shall allocate, in his discretion, the amount of time appropriate to providing General Services to the Company and the manner of the provision of any part of the General Services.The Consultant may choose the location from which the Consultant’s General Services are rendered, select the times during which such General Services are rendered, and the optimal form of communication through which to deliver or provide such General Services.Provided however, all decisions of the Consultant in rendering the General Services must be made in good faith, in the best mutual interests of the Consultant and the Company, and carried out in a manner that is generally consistent with accepted industry standards for the provision of such General Services. H.This Agreement when duly signed and accepted by the Consultant; will define the duties, responsibilities and obligations of the Consultant; set forth and provide the consideration, expense allowances and any other consideration offered or provided to the Consultant hereunder; and as offered by the Company to other independent contractors providing professional services and consulting services to the Company. 1 NOW THEREFORE, in consideration of the recited ongoing relationship of the Parties and the promises, covenants, assurances, agreements and financial compensation provided by and between the Parties all of which is mutually acknowledged as good and sufficient consideration, by and between the Parties hereto, and the Company and the Consultant hereby promise, covenant and agree as follows: 1.
